Citation Nr: 1329476	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-25 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity peripheral neuropathy, as radiculopathy, to 
include as secondary to service-connected degenerative disc 
disease of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1985 to May 
1985 and from October 1986 to December 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In February 2012, the Veteran testified at a hearing before 
a Decision Review Officer (DRO) with regards to his claim 
for service connection for right lower extremity peripheral 
neuropathy.  A written transcript has been associated with 
the claims file.

In September 2012, the Board remanded the instant matters 
and it now returns for further appellate consideration.  As 
will be discussed further herein, the Board is satisfied 
that the agency of original jurisdiction (AOJ) has 
substantially complied with the remand directives and the 
Board may proceed with review of the issue of entitlement to 
an increased rating for a lumbar spine disorder.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that, in addition to the paper claims file, 
there is a paperless, electronic (Virtual VA) claims file 
associated with the Veteran's claims.  A review of the 
Veteran's Virtual VA claims file reveals VA treatment 
records dated through March 2013; such records were 
considered by the AOJ in the May 2013 supplemental statement 
of the case (SSOC).  

As a final preliminary matter, the Board notes that the 
Veteran submitted additional argument in support of his 
claim for service connection for right lower extremity 
peripheral neuropathy, as well as an April 2013 VA 
electrodiagnostic report, after the issuance of the most 
recent May 2013 SSOC.  Such evidence and argument was 
submitted without a waiver of AOJ consideration.  See 
38 C.F.R. § 20.1304(c) (2012).  However, as the Veteran's 
claim for service connection is being remanded, and the 
additional evidence is not relevant to the claim for an 
increased rating, the AOJ will have an opportunity to review 
all the newly associated documents such that no prejudice 
results to him in the Board considering such evidence for 
the limited purpose of issuing a comprehensive and thorough 
remand.

The issue of entitlement to an increased rating for a lumbar 
spine disorder is addressed below.  The remaining claim for 
service connection for right lower extremity peripheral 
neuropathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate the claim decided herein have been 
accomplished.  

2.  Since the August 2007 claim for an increased rating, the 
Veteran's lumbar spine degenerative disc disease has 
resulted in reduced range of motion that includes forward 
thoracolumbar flexion to no less than 35 degrees, but has 
not been productive of ankylosis of the spine; any 
separately ratable neurological manifestation(s), other than 
left leg radiculopathy (for which a separate rating has been 
assigned) or claimed right leg radiculopathy (which remains 
on appeal), such as bowel or bladder impairments, or any 
period(s) of incapacitation as defined by VA regulations.

3.  At no point pertinent to this appeal has the Veteran's 
degenerative disc disease of the lumbar spine been shown to 
be so exceptional or unusual as to render inadequate the 
schedular criteria for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Formula for Rating Intervertebral 
Disc Disease on the Basis of Incapacitating Episodes (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations
 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 
 
The notice requirements under the VCAA essentially require 
VA to notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession. 
 
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id. 
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

A January 2008 pre-rating letter provided pertinent notice 
to the Veteran in connection with his claim for an increased 
rating.  This letter indicated what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran 
and what information and evidence would be obtained by VA.  

After the February 2008 rating decision, and the Veteran's 
disagreement with the assigned rating, the June 2009 
statement of the case (SOC) set forth the criteria for 
higher ratings for lumbar spine disability, to include the 
General Formula for Diseases and Injuries of the Spine (the 
timing and form of which suffices for Dingess/Hartman).  An 
April 2009 letter also provided the relevant rating 
criteria. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file includes the 
Veteran's VA outpatient records, various private treatment 
records and reports of VA examinations.  In an October 2012 
letter, the RO requested that the Veteran complete an 
appropriate authorization form for each private treatment 
provider who had treated him for his back condition, as 
instructed by the Board in its September 2012 remand.  The 
Veteran was also afforded a VA examination, which he 
attended.  See Stegall, supra (holding that a remand confers 
on the claimant, as a matter of law, the right to compliance 
with the remand order); see also D'Aries, supra; Dyment, 
supra.  Also of record and considered in connection with the 
appeal are various written statements provided by the 
Veteran and his representative on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record in connection with the claim for higher rating, 
prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  



II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, 
consideration of the appropriateness of 'staged rating' 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

At the outset, the Board notes that, when evaluating 
musculoskeletal disabilities, VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996). 

The Veteran's service-connected lumbar spine degenerative 
disc disease is rated based on consideration of the rating 
criteria for a lumbosacral sprain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the 
Spine sets forth the criteria for rating spine disabilities 
on the basis of limitation of motion and other factors.  
Under the formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees, the combined 
range of motion of the thoracolumbar spine was not greater 
than 120 degrees or that muscle spasms or guarding were 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent rating is warranted if 
forward flexion of the thoracolumbar spine is to 30 degrees 
or less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and 
a 100 percent rating is warranted for ankylosis of the 
entire spine.  The noted criteria apply with or without 
symptoms such as pain, stiffness or aching in the area of 
the spine affected by residuals of injury or disease.

Alternatively, the Board has also considered the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  Under that formula, a 10 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months and a 60 
percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a.

An "incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Each range of motion measurement is to be rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula, Note (2).

The relevant evidence in the record includes the Veteran's 
VA and private treatment records, as well as reports of VA 
examinations conducted in October 2008 and May 2013.  For 
the entire appellate period, the record establishes that the 
Veteran's thoracolumbar flexion was limited to 35 degrees, 
at worst, without ankylosis.

Collectively, these symptoms have resulted in no more 
impairment than that contemplated in the assigned 20 percent 
rating.

A March 2007 VA treatment note reflected the Veteran's 
reports of back spasms without bowel or bladder 
incontinence.  Physical examination revealed tight muscles 
with tenderness to palpation over the lower back 
bilaterally.

An August 2007 VA treatment note indicated that the Veteran 
was found to have moderate paraspinal tenderness, with right 
greater than left.  Lumbar flexion was found to be 40 
degrees while extension was found to 15 degrees, with more 
pain on extension than flexion; no other range of motion 
measurements were provided.

An October 2008 VA examination report reflected the 
Veteran's complaints of constant dull and intermittent sharp 
pain in his low back, which he rated as "8/10".  Flare-ups 
were reported to occur with bending, lifting or overuse, 
improve with rest and medication, occur on a bi-monthly 
basis and can last for two to three days.  According to the 
Veteran, these flare-ups severely limited his range of 
motion due to pain.  He further reported suffering 
approximately 30 incapacitating episodes of low back pain in 
the past year, each lasting between one and three hours.

Physical examination conducted in October 2008 found diffuse 
tenderness to palpation over the lower lumbar spine, right 
and left sacroiliac joints, right and left sciatic notches 
and adjacent right and left paraspinal muscles without 
palpable spasms.  Forward flexion was from zero degrees to 
90 degrees with pain beginning at 45 degrees, extension was 
from zero degrees to 30 degrees with pain beginning at 10 
degrees, right lateral flexion (bending) was from zero 
degrees to 20 degrees with pain beginning at 10 degrees, 
left lateral flexion (bending) was from zero degrees to 30 
degrees with pain beginning at 10 degrees and bilateral 
lateral rotation was from zero degrees to 20 degrees with 
pain beginning at 10 degrees.  Repetitive motion testing 
revealed no change in range of motion.  An accompanying X-
ray revealed degenerative disc disease.

During a February 2012 hearing, the Veteran testified that 
he experienced excruciating back pain.  The Veteran's wife 
testified that he suffered from flare-ups that required him 
to be in bed from one to three days

A May 2013 VA examination report reflected the Veteran's 
reports of pain to both sides of the lower back as well as 
flare-ups that occurred every seven to 10 days and required 
him to be bedridden.  He reported that he had been bedridden 
for approximately 30 days over the past year and that his 
range of motion was very limited during such episodes.  
Physical examination revealed tenderness to the lower back 
without guarding. Forward flexion was to 35 degrees without 
pain, extension was to 20 degrees with pain beginning at 20 
degrees, right lateral flexion was to 30 degrees without 
pain, left lateral flexion was to 25 degrees with pain 
beginning at 20 degrees, right lateral rotation was to 30 
degrees without pain and left lateral rotation was to 30 
degrees without pain but with complaints of stiffness 
beginning at 30 degrees.  Repetitive motion testing did not 
reveal any additional limitation of motion.  No neurologic 
abnormalities or findings related to the thoracolumbar spine 
such as bowel or bladder problems were found.  Although the 
Veteran was found to suffer from IVDS, there were no 
incapacitating episodes over the past 12 months as defined 
by VA regulations.

As indicated above, thoracolumbar range of motion testing 
conducted has demonstrated some loss of thoracolumbar motion 
but has not reflected forward flexion that is limited to 30 
degrees or less or, as required for the next higher rating 
under the General Rating Formula.  As noted above, range of 
motion testing conducted in the October 2008 VA examination 
revealed lumbar flexion to be 90 degrees while a May 2013 VA 
examination revealed such motion to be 35 degrees.  In 
addition, an August 2007 VA treatment note found forward 
flexion to be 40 degrees.

As indicated, VA may consider any demonstrated functional 
loss attributable to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during 
flare-ups, in conjunction with criteria under the General 
Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In 
this regard, the Board recognizes that during the VA 
examinations, no additional limitation of motion was found 
following repetitive motion, despite the Veteran's 
subjective reports of pain on some ranges of motion.

Accordingly, even after taking the factors identified in 
DeLuca into consideration, the Board finds a disability 
rating in excess of 20 percent cannot be granted, under the 
General Rating Formula, on the basis of restricted 
thoracolumbar motion.  Moreover, the post-service 
radiological lumbar spine studies, private and VA outpatient 
treatment notes and VA examination reports simply do not 
reflect objective findings of ankylosis in the spine, or any 
suggestion that the Veteran effectively experiences 
ankylosis of the spine. 

The Board also has considered whether combining ratings for 
orthopedic and neurological manifestations of lumbar spine 
disability would result in a higher rating, pursuant to Note 
(1) of the General Rating Formula.  However, there is no 
evidence of any separately ratable neurological 
manifestation(s) other than the left leg radiculopathy for 
which a separate rating has been assigned-10 percent from 
October 8, 2008.  In addition, the issue of right leg 
radiculopathy is currently on appeal and is addressed in the 
remand section below.  The Veteran has consistently denied 
bladder or bowel impairments and none were found on 
examination.  As such, Note 1 provides no basis for any 
higher rating at any point pertinent to this appeal.  

The Board further finds that the Formula for Rating IVDS 
likewise provides no basis for assignment of any higher 
rating.  Although disc problems have been noted in the post-
service clinical evidence and the Veteran has been found to 
suffer from IVDS, the Veteran's lumbar spine degenerative 
disc disease have not been shown to involve IVDS with 
incapacitating episodes.  In this regard, the treatment 
records and VA examinations reflect some physical 
limitations but do not indicate that bed rest was medically 
prescribed at any time pertinent to this appeal.  Although 
the May 2013 VA examiner noted the Veteran reports that he 
had incapacitating episodes totaling 30 days in the past 12 
months, the clinical evidence of record does not establish 
that the Veteran had been medically prescribed bed rest.  
Similarly, the Veteran reported experiencing 30 days of 
incapacitating episodes in the October 2008 VA examination 
and the clinical evidence of record does not establish that 
the Veteran had been medically prescribed bed rest.

In assessing the severity of the disability under 
consideration, the Board has considered the Veteran's 
assertions regarding his symptoms, which he is certainly 
competent to provide.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, the criteria needed to support higher 
ratings as the required medical findings that are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay 
assertions are not considered more persuasive than the 
objective medical findings which, as indicated above, do not 
support assignment of any higher rating pursuant to any 
applicable criteria at any point pertinent to this appeal. 
 
The above-noted determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no pertinent point has the 
disability under consideration been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited in the June 2009 SOC). 

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 
3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See 
VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 
111 (2008). 
 
If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R.   § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of 
the third step: a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra. 
 
In this case, the Board finds that the applicable schedular 
criteria are adequate to rate the disability under 
consideration at all points pertinent to this appeal.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Significantly, there is no medical indication or argument 
that the applicable criteria are otherwise inadequate to 
rate the disability.  Thus, the threshold requirement for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that, although a claim for 
a total disability rating based on individual 
unemployability (TDIU) may be raised in the record as a 
component of a claim for higher rating (see e.g., Rice v. 
Shinseki, 22 Vet. App. 447 (2009)), here, there is no 
indication that the Veteran is unemployed, nor is there 
evidence or argument that the Veteran's lumbar spine 
degenerative disc disease renders him unemployable.  In this 
regards, the record establishes that the Veteran was 
employed by an automotive company as an engineer prior to 
being laid off in 2008 and that he has been employed in 
quality management since October 2011.  He also reported 
that he was seeking employment and that he took care of his 
child during the period of unemployment between 2008 and 
October 2011.  Moreover, the Veteran has not otherwise 
suggested that he was unable to obtain or maintain 
employment due to his service-connected disability.  As 
such, a claim for a TDIU due to lumbar spine degenerative 
disc disease has not reasonably been raised, and need not be 
addressed. 

For all the foregoing reasons, the Board finds that, there 
is no basis for any staged rating for the Veteran's lumbar 
spine degenerative disc disease, pursuant to Fenderson, and 
that a rating at each stage must be denied.  In reaching 
these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment 
of any higher rating for the disability on appeal, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine 
is denied.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
Veteran's claim for service connection for peripheral 
neuropathy of the right lower extremity so that he is 
afforded every possible consideration.  In addition, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Once the Secretary undertakes the effort to provide an 
examination when developing a service connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).   
 
VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. §§ 4.2, 19.9.  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).   

In September 2012, the Board remanded the Veteran's claim 
for service connection to allow a VA examination to be 
conducted to determine the nature and etiology of his 
claimed condition.   Specifically, the examiner was to 
identify all right lower extremity neuropathies and 
radiculopathies found to be present and provide an opinion 
as to whether each such disability was directly related to 
the Veteran's service.  In addition, the examiner was to 
provide an opinion as to whether each such disability was 
caused or aggravated by his service-connected left lower 
extremity radiculopathy, degenerative disc disease of the 
lumbar spine and/or bilateral retropatellar pain syndrome.

Such an opinion was obtained in May 2013.  The examiner 
provided an opinion as to direct service connection and 
opined that the Veteran's peripheral neuropathy was less 
likely than not proximately due to or the result of his 
retropatellar pain syndrome; a rationale was provided for 
both opinions.  The examiner further opined that that 
Veteran's lower right extremity peripheral neuropathy was 
not at least as likely as not proximately due to the result 
of his left lower extremity radiculopathy as he does not 
suffer from left lower extremity radiculopathy and that it 
was not secondary to his back condition.  However, the 
Veteran has been awarded service connection for left lower 
extremity radiculopathy, effective May 17, 2007.  This 
opinion therefore appears to be based on an inaccurate 
factual premise, namely that the Veteran has not been 
diagnosed with lower extremity radiculopathy.  See Reonal v. 
Brown, 5 Vet. App. 460, 461(1993) (an opinion based on an 
inaccurate factual premise has no probative value). 
 
Therefore, as the VA examinations of record have been 
previously found to be inadequate by the Board and no other 
conclusive opinion is of record, the Board finds that a 
remand is required in order to obtain an adequate medical 
opinion.   Barr, supra.  A remand is therefore necessary in 
order to obtain an opinion regarding the etiology of the 
Veteran's claimed right lower extremity peripheral 
neuropathy and to ensure compliance with the Board's 
previous remand. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's entire claims 
file, to include a complete copy of this 
REMAND, to the May 2013 VA examiner for an 
addendum opinion. 

The examiner should offer an opinion as to 
whether the Veteran's diagnosed right 
lower extremity peripheral neuropathy was 
at least as likely as not caused or 
aggravated (i.e. permanently increased in 
severity beyond the natural progress of 
the disease) by his service-connected (1) 
left  lower extremity radiculopathy or (2) 
degenerative disc disease of the lumbar 
spine.

In rendering each requested opinion, the 
examiner should consider and discuss all 
relevant evidence, to include medical 
documents, and all lay assertions.   The 
examiner is to specifically note that 
service connection has been awarded for 
left lower extremity radiculopathy. 
 
If the examiner who provided the May 2013 
opinion is no longer employed by VA or is 
otherwise unavailable, or another 
examination of the Veteran is deemed 
warranted, document that fact in the 
claims file, and arrange for the Veteran 
to undergo another VA examination, by an 
appropriate physician, at a VA medical 
facility, to obtain an opinion responsive 
to the question and comments noted above. 
 
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  
 
All indicated tests and studies should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail. 
 
The physician should set forth all 
examination findings (if any), along with 
the complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

2.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims 
should be readjudicated based on the 
entirety of the evidence, to include all 
evidence received since the issuance of 
the May 2013 supplemental statement of the 
case.  If the claims remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


